ORDER

PER CURIAM.
Demetrius Edwards (Defendant) appeals from the judgment upon his convictions by a jury for one count of forcible rape (Count I), in violation of Section 566.030, RSMo Cum.Supp.2009,1 two counts of forcible sodomy (Counts II and III), in violation of Section 566.060, one count of burglary in the first degree (Count IV), in violation of Section 569.160, RSMo 2000, and one count of robbery in the second degree (Count V), in violation of Section 569.030, RSMo 2000. The trial court sentenced Defendant, as a prior offender, to concurrent sentences of twenty-five years’ imprisonment for each *122Count I — III, and concurrent sentences of fifteen years’ imprisonment for each Count IV and V, with Counts I — III to run consecutively to Counts IV and V, for a total of forty years’ imprisonment. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. All further statutory references are to RSMo. Cum.Supp.2009, unless otherwise in-cheated.